Missouri Court of Appeals
                          Southern District



OCTOBER 6, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33683

     Re:   MELANIE KATHERINE JOHNSTON,
           Respondent,
           vs.
           ROBERT DEAN JOHNSTON,
           Appellant.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33266

     Re:   STATE OF MISSOURI,
           Respondent,
           vs.
           JAMES LEE JARRETT
           Appellant.